J-A27020-18

                                2019 Pa. Super. 33

 H.Z.                                     :    IN THE SUPERIOR COURT
                                          :       OF PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 M.B.                                     :
                                          :
                    Appellant             :   No. 1809 EDA 2018

                Appeal from the Order Entered March 16, 2018
            In the Court of Common Pleas of Montgomery County
                      Civil Division at No: 2010-18179


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

OPINION BY STABILE, J.:                         FILED FEBRUARY 08, 2019

      M.B. appeals from the order entered March 16, 2018, in the Court of

Common Pleas of Montgomery County, which found that he is the father of

J.Z. (“Child”), a male born in April 2005 to H.Z. (“Mother”). After review, we

vacate and remand with instructions.

      This matter has a lengthy and convoluted procedural history. M.B. and

Mother are former coworkers. On March 3, 2005, shortly before Child’s birth,

Mother filed a request for paternity and child support in New York, where both

parties resided at the time, alleging that M.B. was Child’s father. The parties

and Child underwent genetic testing, which excluded M.B. The parties entered

into a stipulation on March 28, 2006, providing that Mother would discontinue

her paternity and child support actions against M.B. with prejudice.

      These events, however, did not end Mother’s attempts to prove M.B.’s

paternity. In approximately December 2008, Mother retained the services of
J-A27020-18


a private investigation firm to obtain a sample of M.B.’s DNA. Apparently, a

private investigator followed M.B. to a Starbucks, where he retrieved M.B.’s

discarded coffee cup from a trashcan and submitted it for genetic testing. This

so-called “Starbucks test” indicated a probability of paternity of over ninety-

nine percent. Accordingly, on November 18, 2009, Mother began a second

paternity and child support action against M.B. in New Jersey, where she and

Child had since relocated. Because New Jersey lacked personal jurisdiction

over M.B., who had relocated to Pennsylvania, the parties entered into another

stipulation on March 8, 2010, dismissing Mother’s claims.

      On May 17, 2010, Mother filed a third request for child support, this time

in Montgomery County, Pennsylvania. M.B. responded by filing an emergency

motion to dismiss/preliminary objections and stay of genetic testing on July

7, 2010. M.B. argued that, pursuant to the doctrine of res judicata, the trial

court could not compel him to submit to an additional paternity test because

Mother discontinued her paternity and child support claims against him in New

York with prejudice. On August 3, 2010, Mother filed an answer asserting that

the doctrine of res judicata did not apply.




                                     -2-
J-A27020-18


       Curiously, a hearing on this issue did not take place for nearly another

five years, until June 10, 2015.1, 2 Mother testified that she did not continue

to pursue the matter because of financial limitations, but that she reached a

fixed fee agreement with her attorney that allowed her to resume litigation

after receiving notice that the case was at risk of dismissal due to inactivity.

N.T., 6/10/15, at 48-51. On August 10, 2015, the trial court entered an order

directing M.B. to submit to genetic testing. M.B. timely appealed to this Court,

arguing once again that the doctrine of res judicata barred additional testing,

among other things.3 A prior panel of this Court affirmed on June 28, 2016,

finding that M.B. and Mother discontinued the New York proceeding in violation

of New York law and that the discontinuance did not bar Mother from filing the

subsequent proceeding in Pennsylvania. H.Z. v. M.B., 153 A.3d 1120 (Pa.

Super. 2016) (unpublished memorandum).

       On July 28, 2016, the parties and Child appeared at the Montgomery

County Domestic Relations Office and submitted to genetic testing via buccal

____________________________________________


1On December 16, 2010, M.B. filed a motion in limine requesting that the trial
court exclude the Starbucks test facilitated by Mother’s private investigator,
maintaining that it would be irrelevant and inadmissible during the hearing on
M.B.’s emergency motion. The court granted the motion on May 29, 2015,
and excluded the results of the test.

2Several different judges have presided over this case during its history. The
Honorable Arthur R. Tilson has presided since March 2015.

3 On September 4, 2015, this Court granted M.B.’s application to stay
enforcement of the August 10, 2015 order pending appeal.



                                           -3-
J-A27020-18


swab. However, because M.B.’s DNA sample was insufficient for testing, the

parties and Child appeared again on August 30, 2016, and submitted to further

testing. Despite Mother’s protests, this consisted of only an additional buccal

swab.4 Like the previous paternity test in New York, the Montgomery County

test excluded M.B. as Child’s father.

       Upon receiving the results of the Montgomery County test, counsel for

M.B. wrote a letter to the trial court requesting that it dismiss the proceeding

with prejudice.5 On September 16, 2016, Mother filed a motion seeking an

order denying M.B.’s request for dismissal. She further requested additional

genetic testing in the form of buccal swab, blood, and hair follicle testing, and

discovery as to any records relating to the Montgomery County test. Mother

alleged irregularities in the collection of M.B.’s DNA samples. She also averred

that the genetic profiles for M.B. listed in the New York, Montgomery County,

and Starbucks test reports differed from one another, meaning that the DNA

samples used in those tests could not have come from the same person. M.B.

filed an answer on October 18, 2016, including counterclaims requesting that

the court direct Mother to remove from the record certain exhibits attached to

her motion, including notes and a report prepared by her proffered expert in


____________________________________________


4 On August 23, 2016, Mother filed an emergency petition for special relief
requesting additional testing of M.B., including buccal swab, blood, and hair
follicle testing. The record does not contain an order disposing of this petition.

5 The letter does not appear in the certified record but does appear in the
reproduced record.

                                           -4-
J-A27020-18


DNA testing procedures. M.B. also requested that the court sanction Mother

for continuing to reference the Starbucks test and award him counsel fees.

Mother filed an answer on November 4, 2016, along with new matter

supplementing her initial motion. On December 9, 2016, M.B. filed a motion

to strike Mother’s new matter, arguing that Mother’s attempt to supplement

her initial motion was a violation of the Pennsylvania Rules of Civil Procedure.

In response to M.B.’s motion to strike, on December 21, 2016, Mother filed a

praecipe to withdraw her new matter, as well as an amended version of her

initial motion. M.B. then filed an amended motion to strike on January 17,

2017, maintaining that Mother was continuing to make improper references

to the expert notes and report, as well as the Starbucks test. Mother filed an

answer to M.B.’s amended motion to strike on February 6, 2017.

       The trial court commenced a hearing on December 15, 2017.6 The court

first heard the testimony of Mother, who spoke at length concerning the July

28, 2016 and August 30, 2016 buccal swab testing. N.T., 12/25/17, at 56-

69. Mother then presented the testimony of Montgomery County Domestic

Relations Office intake coordinator, and backup paternity coordinator, Jessica

Tomaselli, who conducted the buccal swab testing on July 28, 2016, and the

testimony of paternity coordinator, Shannon King, who conducted the testing

on August 30, 2016. The witnesses testified concerning the procedures they


____________________________________________


6Counsel for M.B. made an oral motion to dismiss at the start of the hearing.
N.T., 12/15/17, at 9, 32, 40.

                                           -5-
J-A27020-18


used to conduct the testing. Id. at 88-97, 106-09, 137-40, 144-47, 154-56.

Ms. Tomaselli stated that she had conducted over three hundred collections of

DNA samples in her career, while Ms. King stated that she had conducted

thousands of collections of samples. Id. at 99, 149. Notably, both witnesses

testified that never before had a DNA sample they collected been insufficient

for testing. Id. at 112, 135, 146-47. Finally, Mother presented the testimony

of Marshall Schreibstein, Esquire, whom she retained to observe the August

30, 2016 testing. Id. at 114-24.

      Next, M.B. presented the testimony of Debra Davis, Ph.D., lab director

at DNA Diagnostics Center, via telephone. DNA Diagnostics Center analyzed

the DNA samples collected by Ms. Tomaselli and Ms. King, and produced the

report indicating that M.B. is not Child’s father. Dr. Davis testified concerning

the protocols surrounding the lab’s receipt and testing of the DNA samples.

Id. at 164-93. She stated that she found no evidence of tampering prior to

receipt of the samples and no problems with their chain of custody. Id. at

165-66, 190-91. Importantly, she confirmed that M.B.’s buccal swab DNA

sample from July 28, 2016 had degraded and was insufficient for testing

because it exhibited “significant allele dropout and potential contamination[.]”

Id. at 187. She could not provide a conclusion as to why the sample had

degraded, but noted that the most common explanation would be “heat or

bacteria or fungus growth,” which could occur if the swab used to conduct the

testing was wet at the time the person collecting the sample sent it to the lab.


                                      -6-
J-A27020-18


Id. at 188. Concerning the presence of potential contamination, she stated,

“[W]e are seeing a couple of pull up peeks . . . . It could be a high background

or it could be contamination from an unknown source. Clearly, it does not

appear to be a clear second proof file, but there’s some unexplainable artifacts

and peeks in the testing.” Id. at 189. She noted that her lab conducts DNA

testing for approximately twenty states and “occasionally” receives degraded

samples. Id. at 189, 195.

       At the beginning and at the conclusion of the hearing, the trial court

indicated that it would coordinate with the parties to schedule an additional

two days of testimony.         Id. at 6-8, 208-09.   The parties interrupted the

testimony of Ms. King, Montgomery County’s paternity coordinator, to call Dr.

Davis at a prearranged time and her testimony remained incomplete.           In

addition, both parties intended to call experts concerning the validity of the

Montgomery County test.

       On December 18, 2017, the trial court entered an order continuing the

remainder of the hearing until “a date to be announced.” Order, 12/18/17.7

However, on March 16, 2018, before the conclusion of the hearing, the court

entered an order concluding that M.B. is Child’s father and that the Domestic

Relations Office would determine a child support award. M.B. filed a motion

to vacate and/or for reconsideration on April 6, 2018. M.B. requested that the


____________________________________________


7 The trial court entered an amended order the following day saying the same
thing.

                                           -7-
J-A27020-18


court schedule the remainder of the hearing that began on December 15,

2017. In the alternative, he requested that the court recuse itself, or that it

certify the matter as permissibly appealable pursuant to 42 Pa.C.S.A. § 702.

M.B. filed an application to certify question for interlocutory appeal on April

12, 2018. The court granted M.B.’s application and entered an order on April

16, 2018, certifying the March 16, 2018 order as permissibly appealable.8

M.B. filed an emergency application to stay the March 16, 2018 order pending

appeal on April 23, 2018. The court granted M.B.’s application on April 30,

2018.

        M.B. then filed a petition for permission to appeal in this Court on May

14, 2018. Mother filed an answer on June 5, 2018. This Court granted M.B.

permission to appeal on June 27, 2018. On June 28, 2018, the trial court

ordered M.B. to file a concise statement of errors complained of on appeal

within twenty-one days, and M.B. timely complied by filing a concise

statement on July 6, 2018.

        M.B. presents the following questions for our review.

        1. Must a trial court dismiss a paternity/child support action as a
        matter of law under Pa. R.C.P. 1910.15, 23 Pa. C.S. § 5104, and
        23 Pa.C.S. § 4343 after two court–ordered genetic tests excluded
        [M.B.] as the father?

        2. Did the trial court err as a matter of law in denying M.B.’s
        motion to dismiss and holding a hearing to determine whether a
____________________________________________


8In his brief, M.B. indicates that he also requested a writ of mandamus in the
Pennsylvania Supreme Court directing the trial court to complete the hearing.
M.B.’s Brief at 16 n.3. The court denied M.B.’s request on May 11, 2018.

                                           -8-
J-A27020-18


      fourth buccal swab search and genetic test should be performed
      when a fourth buccal swab search would have violated 23 Pa.C.S.
      § 4343 and [M.B.’s] Fourth Amendment rights?

      3. Did the trial court err as a matter of law or abuse its discretion
      in concluding that M.B. was the father of [Mother’s] minor child
      when (1) two court-ordered genetic tests revealed that there was
      a 0% probability that M.B. was the child’s father; (2) the only
      “test” reaching a contrary result had been precluded from
      evidence by the court’s order granting [M.B.’s] motion in limine;
      and (3) there was no evidence that the most recent genetic test
      was inaccurate, unreliable, improperly conducted, or incorrectly
      interpreted?

M.B.’s Brief at 4-5.

      We review paternity determinations pursuant to an abuse of discretion

standard of review. D.M. v. V.B., 87 A.3d 323, 328 (Pa. Super. 2014). In

addition, M.B.’s claims require us to interpret the relevant statutory authority

and our Rules of Civil Procedure. Our standard of review when doing so is de

novo and our scope of review is plenary. In the Interest of J.M., 166 A.3d
408, 416 (Pa. Super. 2017).

      In his first claim, M.B. argues that he was entitled to dismissal of this

action as a matter of law because the Montgomery County test excluded him

as Child’s father. M.B. directs our attention to the Pennsylvania Rules of Civil

Procedure as well as to two statutory provisions. He focuses his argument

first on the Uniform Act on Blood Tests to Determine Paternity, which he

maintains eliminates any discretion on the part of the trial court and requires

dismissal when genetic testing excludes a putative father. M.B.’s Brief at 24-

29. The Act provides as follows, in relevant part:


                                      -9-
J-A27020-18



     (a) Short title of section.--This section shall be known and may
     be cited as the Uniform Act on Blood Tests to Determine Paternity.


     (b) Scope of section.—


           (1) Civil matters.--This section shall apply to all civil
           matters.


                                     ***


     (c) Authority for test.--In any matter subject to this section in
     which paternity, parentage or identity of a child is a relevant fact,
     the court, upon its own initiative or upon suggestion made by or
     on behalf of any person whose blood is involved, may or, upon
     motion of any party to the action made at a time so as not to delay
     the proceedings unduly, shall order the mother, child and alleged
     father to submit to blood tests. If any party refuses to submit to
     the tests, the court may resolve the question of paternity,
     parentage or identity of a child against the party or enforce its
     order if the rights of others and the interests of justice so require.


     (d) Selection of experts.--The tests shall be made by experts
     qualified as examiners of blood types, who shall be appointed by
     the court. The experts shall be called by the court as witnesses
     to testify to their findings and shall be subject to cross-
     examination by the parties. Any party or person at whose
     suggestion the tests have been ordered may demand that other
     experts qualified as examiners of blood types perform
     independent tests under order of court, the results of which may
     be offered in evidence. The number and qualifications of experts
     shall be determined by the court.


                                     ***

     (f) Effect of test results.--If the court finds that the conclusions
     of all the experts as disclosed by the evidence based upon the

                                    - 10 -
J-A27020-18



       tests are that the alleged father is not the father of the child, the
       question of paternity, parentage or identity of a child shall be
       resolved accordingly. If the experts disagree in their findings or
       conclusions, the question shall be submitted upon all the evidence.


                                           ***

23 Pa.C.S.A. § 5104.

       We conclude that Section 5104 does not control the outcome of this

case. Clearly, that section applies to findings of paternity established via blood

testing. No blood testing took place in the instant matter. The testing that

excluded M.B. as Child’s father consisted entirely of buccal swab testing and

this Court is not empowered to bend or change the language of the statute to

accommodate M.B.’s desired result. While M.B. claims repeatedly in his brief

that Section 5104 applies to all forms of genetic testing, and not just blood

testing, he fails to cite any authority in support of that proposition. Thus, this

portion of M.B.’s first claim fails.9

       M.B. next directs our attention to Rule of Civil Procedure 1910.15(b)(3)

and (d)(4). Focusing on the language of Rule 1910.15(b)(3), M.B. maintains


____________________________________________


9 In fact, even applying Section 5104 to all forms of genetic testing, it does
not require dismissal as a matter of law in the event of a test excluding the
alleged father. The section provides that, following such a test, the parties
have the option of cross-examining the experts who conducted the test and
that any party “or person at whose suggestion the tests have been ordered”
may demand independent testing by other experts. 23 Pa.C.S.A. § 5104(d).
In addition, as noted below, case law provides that the parties must have the
opportunity to show that the test was unreliable by a preponderance of the
evidence.

                                          - 11 -
J-A27020-18


that a hearing on the issue of paternity could only occur in this matter if the

results of a genetic test did not indicate an exclusion. M.B.’s Brief at 29-31.

Because the results of the Montgomery County test excluded M.B., he argues

that the subsection required the trial court to grant his motion to dismiss. Id.

As for Rule 1910.15(d)(4), M.B. argues that the language of that subsection

does not allow for a hearing to occur if a genetic test resolves the issue of

paternity. Id. at 31-33. He insists that the Montgomery County test resolved

the issue of paternity such that the portion of the Rule providing for a hearing

did not apply. Id. The Rule provides as follows, in relevant part.

      Rule 1910.15. Paternity.

                                      ***

      (b) Genetic Testing. If the defendant appears but does not
      execute an acknowledgment of paternity at the conference:


      (1) The court shall enter an order directing the parties to appear
      for genetic testing. The order must advise the defendant that his
      failure to appear for the testing will result in entry of an order
      finding that he is the father of the child. The order must also
      advise the plaintiff that her failure to appear for testing may result
      in sanctions, including entry of an order dismissing the paternity
      action without prejudice.


      (2) The conference officer shall advise and provide written notice
      to the parties that they may enter into a written stipulation
      whereby both agree to submit to genetic testing for the purpose
      of resolving finally the issue of paternity. If the test results
      indicate a 99% or higher probability of paternity, the defendant
      shall be stipulated to be the biological father of the child and the
      case referred for a child support conference. If the test results

                                     - 12 -
J-A27020-18



     indicate an exclusion, the action shall be dismissed. The written
     stipulation constitutes a waiver of the right to a hearing on the
     genetic testing or trial on the issue of paternity.


     (3) The conference officer shall advise and provide written notice
     to the parties that if they do not enter into a written stipulation
     and the test results do not indicate an exclusion, there will be a
     hearing regarding genetic testing or trial before a judge without a
     jury on the issue of paternity in accordance with the procedures
     set forth in subdivision (d) of this Rule.


                                     ***


     (d) Post-Testing Procedures.


     (1) The results of the genetic tests shall be provided in writing to
     counsel for the parties or, if unrepresented, to the parties
     themselves.


     (2) If the results of the genetic tests resolve the issue of paternity
     pursuant to the stipulation of the parties, a paternity order shall
     be entered and served on the parties. If the defendant is
     excluded, the action shall be dismissed. If the defendant is
     stipulated to be the biological father, the action shall proceed as
     in other actions for support.


     (3) If the results of the genetic tests do not resolve the issue of
     paternity pursuant to the stipulation of the parties but the test
     results indicate a 99% or more probability of paternity, the court
     shall issue a rule against the defendant to show cause why an
     order should not be entered finding him to be the father. The rule
     shall advise the defendant that pursuant to 23 Pa.C.S. § 4343 his
     defense is limited to a showing by clear and convincing evidence
     that the results of the genetic tests are not reliable. The rule shall
     direct that an answer be filed within 20 days after service of the
     rule on the defendant. The answer shall state the material facts

                                    - 13 -
J-A27020-18



      which constitute this defense. Any allegation of fact which does
      not appear of record must be verified.


      If an answer is not timely filed, the court shall enter an order
      finding paternity and refer the action to conference and hearing
      as in other actions for support. If an answer is filed raising a
      disputed issue of material fact relating to the reliability of the
      genetic testing, the case shall be listed promptly for expedited
      hearing before a judge. The burden of proof at the hearing is on
      the defendant and is limited to proof by clear and convincing
      evidence that the results of the genetic tests are not reliable.


      (4) If the results of the genetic tests do not resolve the issue of
      paternity and the test results indicate less than a 99% probability
      of paternity, the case shall be promptly listed for expedited trial
      before a judge.


      (5) If, after a hearing or trial, the decision is for the defendant on
      the issue of paternity, a final order shall be entered by the court
      dismissing the action as to the child. If the decision is against the
      defendant on the issue of paternity, an interlocutory order shall
      be entered by the court finding paternity. The court may enter an
      interim order for child support at that time and shall refer the
      action to conference and hearing as in other actions for support.

                                      ***

Pa.R.C.P. 1910.15.

      Once again, we find that this provision did not entitle M.B. to dismissal

as a matter of law. While Rule 1910.15(b)(3) provides that the conference

officer must inform the parties that a hearing will occur if they do not enter

into a written stipulation and test results do not indicate an exclusion, it does

not follow that a hearing may occur only under the circumstances described

                                     - 14 -
J-A27020-18


in that subsection. Notably, the Rule indicates that the parties have “the right

to a hearing on the genetic testing or trial on the issue of paternity” which

they may waive by way of the written stipulation. Pa.R.C.P. 1910.15(b)(2).

Also instructive is the comment to Rule 1910.15, which provides six possible

methods for establishing paternity.     The comment does not provide that a

genetic test by itself is sufficient to establish paternity. Instead, it provides

that a “stipulation of the parties to be bound by the genetic test results” and

“a hearing regarding the reliability of genetic testing or a trial before a judge

on the issue of paternity upon receipt of the test results” are permissible.

Pa.R.C.P. 1910.15, Comment.

      We also reject M.B.’s interpretation of Rule 1910.15(d)(4). A contextual

reading of that subsection demonstrates that the language “resolve the issue

of paternity” is in reference to the option of entering into a written stipulation

mentioned earlier in the Rule. For example, subsection (b)(2) provides that

the parties may enter into a stipulation “for the purpose of resolving finally

the issue of paternity.” Pa.R.C.P. 1910.15(b)(2). Subsection (d)(2) sets forth

the outcome if “the results of the genetic tests resolve the issue of paternity

pursuant to the stipulation of the parties[.]” Pa.R.C.P. 1910.15(d)(2). Finally,

subsection (d)(3) sets forth the outcome if “the results of the genetic tests do

not resolve the issue of paternity pursuant to the stipulation of the parties but

the test results indicate a 99% or more probability of paternity[.]” Pa.R.C.P.

1910.15(d)(3). In light of these provisions, we find that Rule 1910.15(d)(4)


                                     - 15 -
J-A27020-18


sets forth the outcome when “the results of the genetic tests do not resolve

the issue of paternity” pursuant to the stipulation of the parties and “the test

results indicate less than a 99% probability of paternity,” as is the case in the

instant matter. Pa.R.C.P. 1910.15(d)(4). In this way, the Rule provides a

clear course of conduct addressing every possible result of the genetic testing.

The second portion of M.B.’s first claim does not entitle him to relief.

      The next statutory provision on which M.B. relies is 23 Pa.C.S.A. § 4343.

M.B. acknowledges that Section 4343 permits a party to request an additional

genetic test if he or she disputes the results of an initial test, but insists that

this provision, when read in conjunction with Section 5104 and Rule 1910.15,

“require[s] the dismissal of any action where a defendant is excluded from

paternity.” M.B.’s Brief at 33-34. M.B. directs our attention to two cases,

DeAngelo v. Murray, 638 A.2d 966 (Pa. 1994), and Cable v. Anthou, 699
A.2d 722 (Pa. 1997), for the proposition that the trial court could not order

any further testing. M.B.’s Brief at 34-37. The statute provides as follows, in

relevant part:

      (a) Determination.--Where the paternity of a child born out of
      wedlock is disputed, the determination of paternity shall be made
      by the court in a civil action without a jury. A putative father may
      not be prohibited from initiating a civil action to establish
      paternity. The burden of proof shall be by a preponderance of the
      evidence. Bills for pregnancy, childbirth, postnatal care related to
      the pregnancy and genetic testing are admissible as evidence
      without requiring third-party foundation testimony and shall
      constitute prima facie evidence of amounts incurred for such
      services or for testing on behalf of the child. If there is clear and

                                      - 16 -
J-A27020-18



     convincing evidence of paternity on the basis of genetic tests or
     other evidence, the court shall upon motion of a party issue a
     temporary order of support pending the judicial resolution of a
     dispute regarding paternity. The Supreme Court shall provide by
     general rule for entry of a default order establishing paternity
     upon a showing of service of process on the defendant and a
     subsequent failure to appear for scheduled genetic testing.


                                    ***


     (c) Genetic tests.—


          (1) Upon the request of any party to an action to
          establish paternity, supported by a sworn statement
          from the party, the court or domestic relations section
          shall require the child and the parties to submit to
          genetic tests. The domestic relations section shall
          obtain an additional genetic test upon the request and
          advance payment by any party who contests the initial
          test.


          (2) Genetic test results indicating a 99% or greater
          probability that the alleged father is the father of the
          child shall create a presumption of paternity which
          may be rebutted only by clear and convincing
          evidence that the results of the genetic tests are not
          reliable in that particular case.


          (3) To ensure the integrity of the specimen and that
          the proper chain of custody has been maintained, the
          genetic tests of the biological mother, the child or
          children in question and the alleged father should be
          conducted     by   an   established    genetic-testing
          laboratory in the course of its regularly conducted
          business activity, and certified records should be
          issued. The certified records shall be admissible into

                                   - 17 -
J-A27020-18



              evidence without further foundation, authentication or
              proof of accuracy if no objection is made within ten
              days prior to trial. The laboratory must be certified by
              either the American Association of Blood Banks or the
              American Association for Histocompatibility and
              Immunogenetics.


                                           ***

23 Pa.C.S.A. § 4343.

       This provision only lends further support to our conclusion that M.B. is

not entitled to dismissal of Mother’s action as a matter of law. Section 4343(a)

provides that a determination of paternity must be made “by the court in a

civil action without a jury.” 23 Pa.C.S.A. § 4343(a). It does not provide that

genetic tests are conclusive of the issue of paternity, but only that such tests

serve as clear and convincing evidence to establish a temporary support order

“pending the judicial resolution of a dispute regarding paternity.” Id. As for

Section 4343(c), it provides that the “domestic relations section shall obtain

an additional genetic test upon the request and advance payment by any party

who contests the initial test.” 23 Pa.C.S.A. § 4343(c)(1). Accordingly, rather

than buttress M.B.’s claim that a negative paternity test requires dismissal,

the statute provides that any party may request an additional genetic test as

a matter of right.10 Id.

____________________________________________


10 To be clear, the ability to obtain an additional genetic test as a matter of
right applies only to an “initial test” pursuant to 23 Pa.C.S.A. § 4343(c)(1).



                                          - 18 -
J-A27020-18


       While M.B. insists that we should read Section 4343 in conjunction with

Section 5104 and Rule 1910.15 to preclude further testing, this argument runs

contrary to our Rules of Statutory Construction. It is well settled that courts

interpreting a statute must strive to give effect to every one of its provisions.

In re Adoption of J.A.S., 939 A.2d 403, 405-06 (Pa. Super. 2007), appeal

denied, 954 A.2d 577 (Pa. 2008) (quoting Cimino v. Valley Family

Medicine, 912 A.2d 851, 853 (Pa. Super. 2006), appeal denied, 921 A.2d 494

(Pa. 2007)) (“We also must construe a statute in such a way as to give effect

to all its provisions, if possible, thereby avoiding the need to label any

provision as mere surplusage.”)). M.B.’s suggested interpretation would force

us to write the second sentence of Section 4343(c)(1) completely out of

existence. Further, we observe that his interpretation would produce a clearly

inequitable and unreasonable result. Id. at 406 (quoting Commonwealth v.

Diakatos, 708 A.2d 510, 512 (Pa. Super. 1998)) (“[I]t is presumed that the

legislature did not intend an absurd or unreasonable result. In this regard,

we ... are permitted to examine the practical consequences of a particular

interpretation.”)). If we were to accept M.B.’s argument, we would be holding

that a mother could never challenge the results of a negative paternity test,



____________________________________________


Under the unique circumstances of this case, where a prior panel of this Court
concluded that the parties discontinued the New York proceedings improperly,
and further concluded that those proceedings were not binding on the parties,
thereby permitting Mother to commence a new proceeding in Pennsylvania,
we interpret the phrase “initial test” to refer to the test in Montgomery County.

                                          - 19 -
J-A27020-18


even if she possesses evidence demonstrating that the test was inaccurate.

Such a system would encourage attempts by putative fathers to manipulate

test results because those results would be utterly unassailable. Conversely,

putative fathers would be entitled to all manner of protections in the event of

a positive paternity test. This cannot be what our Supreme Court and General

Assembly intended when they promulgated the relevant Rule and statutory

provisions.

      As for the case law M.B. cites in his brief, our Supreme Court decided

both DeAngelo and Cable prior to the amendment to Section 4343, effective

January 1, 1998, which added the language allowing a party to challenge an

initial genetic test as a matter of right. They were not cases interpreting the

relevant statutory language and are therefore not binding on us here. Even if

we were to agree with M.B. that DeAngelo and Cable do apply in the instant

matter, both cases belie his argument that he was entitled to dismissal as a

matter of law. As M.B. appears to acknowledge, those cases permit a party

to demonstrate that an initial genetic test was unreliable. See DeAngelo,
638 A.2d at 968 (explaining that additional blood testing to determine

paternity “will not be permitted merely on the basis that different tests reach

different results. Rather, this Court requires a showing that the latest test

administered was defectively performed”); Cable, 699 A.2d at 726 (explaining

that the results of an initial buccal swab test will “remain viable and binding

in the determination of paternity unless and until the proponent of the second


                                    - 20 -
J-A27020-18


test proves that the first test is not trustworthy”) (footnote omitted).

Accordingly, we reject M.B.’s first claim.

      In his second claim, M.B. argues that the trial court erred as a matter

of law by declining to dismiss this case on the basis that any further genetic

testing would be a violation of his Fourth Amendment rights. M.B.’s argument

is brief and he supports it primarily with a discussion of Cable, supra.

      M.B. has waived this claim by raising it for the first time on appeal. See

Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and cannot

be raised for the first time on appeal.”). While M.B. requested dismissal of

Mother’s case prior to and at the beginning of the hearing on December 15,

2017, he acknowledges that he did not do so based on Constitutional grounds.

See M.B.’s Reply Brief at 14. Instead, he argues that his request for dismissal,

premised on Section 4343 and unspecified case law, was “sufficiently broad”

to encompass a Constitutional challenge. Id. We disagree. The purpose of

Rule 302(a) is to provide the trial court the opportunity to address and correct

any potential errors. See In re F.C. III, 2 A.3d 1201, 1212 (Pa. 2010) (The

Rule 302(a) waiver requirement “ensure[s] that the trial court that initially

hears a dispute has had an opportunity to consider the issue.               This

jurisprudential mandate is also grounded upon the principle that a trial court

. . . must be given the opportunity to correct its errors as early as possible.”)

(citations omitted). Nothing about M.B.’s request for dismissal would have

alerted the court to any purported Constitutional problems.


                                     - 21 -
J-A27020-18


       Nonetheless, even if we were to reach the merits of M.B.’s claim, we

would not find that it entitles him to relief. Even applying Cable to the matter

at bar, that case stands for the proposition that a party may be entitled to

additional testing if he or she proves by a preponderance of the evidence that

the first test was unreliable.11 The case does not hold, or even suggest, that

a trial court must grant dismissal as a matter of law once an initial test is

completed.

       In his third and final claim, M.B. argues that the trial court abused its

discretion by finding he is Child’s father based on excluded evidence and

contrary to the Montgomery County test results. M.B. contends that the court

relied impermissibly on the results of the Starbucks test despite entering an

order excluding it, and on Mother’s testimony during the prior hearing on June

10, 2015, that he and Child resemble each other. M.B.’s Brief at 45-47. He

also defends the integrity of the buccal swab testing conducted on August 30,

2016, and asserts there are “no facts to support a conclusion” that the results

were unreliable. Id. at 41-45.




____________________________________________


11 In Cable, our Supreme Court set forth a two-step process for determining
when additional testing is permissible. Id., 699 A.2d at 726. The Court
explained that the party requesting additional testing must show by a
preponderance of the evidence that the first test was unreliable or defective
in some way. Id. Then, the trial court must “weigh the parties’ interests to
determine whether a subsequent test is justified considering the Fourth
Amendment privacy interests.” Id.

                                          - 22 -
J-A27020-18


      We agree with M.B., to an extent. As we discussed above, the trial court

began a hearing on December 15, 2017, ostensibly to address M.B.’s request

for dismissal of the action and Mother’s request for additional genetic testing.

The court made it only part way through the hearing, stating that it intended

to complete the proceedings on a future date. Then, rather than complete the

hearing and address the issues before it, the court entered an order concluding

that M.B. is Child’s father. In reaching this conclusion, the court stated that

it relied on three paternity tests, suggesting that it considered the excluded

Starbucks test. See Order, 3/16/18 (indicating that the court “evaluated all

of the evidence produced, including . . . the results of the three (3) DNA

tests”).   The court’s decision to enter an order before hearing all of the

relevant evidence, and based in part on evidence that it excluded as

unreliable, was an abuse of discretion. See In the Interest of H.K., 172
A.3d 71, 80 (Pa. Super. 2017) (“[T]rial courts may not engage in the

capricious disregard of competent and credible evidence. Likewise, a court

cannot simply refuse to hear evidence, without ruling on whether that

evidence is competent or credible, and then conclude that a party has failed

to meet its burden of proof.”) (citations omitted).

      Nonetheless, it does not follow that the trial court should have dismissed

this matter in favor of M.B., and we do not direct the court to do so. Section

4343 provides that Mother is entitled to an additional genetic test at her own

expense as a matter of right. Therefore, we remand for additional testing.


                                     - 23 -
J-A27020-18


The parties may enter into a stipulation that this additional testing will resolve

forever the issue of Child’s paternity. If they do not, the subsequent procedure

will depend on the results of the additional testing. If the additional testing

indicates that M.B. is Child’s father, the court and the parties may proceed to

a hearing on the reliability of the testing as set forth in Rule 1910.15(d)(3).

If the testing excludes M.B. as Child’s father, the court and the parties may

proceed to a trial on the issue of paternity as set forth in Rule 1910.15(d)(4).

Applying the principles set forth in Cable, if either M.B. or Mother requests

even further testing, the court must grant him or her the opportunity to

demonstrate that the prior testing was unreliable. If the court agrees that the

prior testing was unreliable, it must consider the parties’ Fourth Amendment

privacy interests before ruling on whether to grant further testing.12


____________________________________________


12  As a final note, our review of Mother’s pleadings and the transcript of the
hearing on December 15, 2017, reveals possible concerns regarding the
validity of the Montgomery County test. As Mother argues, the genetic profiles
listed for M.B. on the New York and Montgomery County test results appear
inconsistent. Furthermore, Ms. Tomaselli and Ms. King testified that they had
both collected many buccal swab DNA samples in their careers and that never
before had a sample they collected been insufficient for testing. Dr. Davis
testified that one possible reason M.B.’s initial DNA sample was insufficient for
testing was contamination. While Dr. Davis explained that her lab receives
degraded DNA samples occasionally, she further stated that the lab conducts
paternity testing for approximately twenty states. This may suggest that Dr.
Davis receives a great multitude of DNA samples and that degraded samples
are rare. Because this Court is composed of judges, rather than geneticists,
we are unable to reach any conclusion as to the significance of these facts.
However, this evidence at least questions the reliability of the DNA samples
provided during the buccal swab testing. Thus, for the sake of putting any



                                          - 24 -
J-A27020-18


       Based on the foregoing, we conclude that the trial court committed an

abuse of discretion by finding that M.B. is Child’s father. We therefore vacate

the March 16, 2018 order, and remand for further proceedings consistent with

this Opinion, including additional genetic testing pursuant to Section

4343(c)(1).

       Order vacated. Case remanded for further proceedings consistent with

this opinion. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/19




____________________________________________


such concerns to rest, it may be advisable for the trial court to order the
parties to submit to alternative or additional forms of paternity testing.



                                          - 25 -